Citation Nr: 1537201	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory distress, including on account of sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded her claim in June 2010 so she could have a hearing before a Veterans Law Judge (VLJ) of the Board.  The videoconference hearing was held before the undersigned VLJ in December 2010; a transcript of the hearing has been associated with the virtual record. 

In March 2011, the Board remanded the claim for further development, and in October 2014 the Board determined that development had been completed to the extent the claim specifically concerned sinusitis.  The Board then proceeded to deny the claim for service connection for sinusitis.  Conversely, the Board remanded the remaining portion of the claim concerning the other respiratory impairment also being alleged due to asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections for an additional VA medical opinion.

The Veteran appealed the denial of her claim of service connection for sinusitis to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2015 Order, the Court vacated that portion of the Board's October 2014 decision denying service connection for sinusitis and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand (JMPR).  The Court determined the other respiratory ailments (asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections) were not properly before the Court as the Board's remand of these issues was not a final and binding determination and, thus, that portion of the Board decision should remain undisturbed.  

While this case was on remand for these other respiratory ailments also being claimed, the Veteran had a VA compensation examination in November 2014 (per instructions set forth in the Board's October 2014 remand).  Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate).

Moreover, pursuant to the Court's Order and lack of compliance with the Board's October 2014 remand directives, the entire claim for chronic respiratory distress, including additionally on account of the sinusitis previously decided, is being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In vacating the portion of the Board's October 2014 decision denying service connection for sinusitis, the Court found that the April 2011 VA compensation examination (relied upon by the Board in rendering its decision) was inadequate since the examiner provided no etiological opinion because sinusitis was not present at that time.  To the extent the Board found that a supplemental VA examination or opinion was not required, the Court determined the discussion was inadequate as there was contemporaneous evidence in the form of a November 1998 discharge note documenting a clinical diagnosis of sinusitis, as well as the Veteran's allegations of persistent sinusitis since her bronchitis in service.  The Court thus determined a remand was warranted for the Board to obtain a new examination or medical opinion.  The Court additionally noted there may be relevant VA treatment records dated prior to November 2000 that have not been obtained and considered.

Thus, pursuant to the Court's Order, the portion of the claim for sinusitis must be remanded for an etiological opinion.  The specific questions to be answered are set forth in the numbered paragraphs below and address the claim for chronic respiratory distress as a whole, which as mentioned also includes asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections.  

Additionally as noted in the prior October 2014 remand, the Board determined that the remaining portion of the claim for service connection for chronic respiratory distress, including the additionally alleged asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections warranted further development.  Specifically, the Board found that the April 2011 VA examiner did not provide any supporting data or reasoned explanation or analysis as to why he had concluded the Veteran did not have any evidence of a then current respiratory disorder, despite both private and VA medical records showing that, during the period of the appeal, she had been variously treated for and diagnosed with:  bronchitis, mild pneumonia, chronic complaints of trouble breathing, a history of asthma, asthmatic syndrome, chronic asthmatic symptoms, rule out chronic obstructive pulmonary disease (COPD), bronchospasm, and upper respiratory infection (URI) symptoms.   The Board further observed that she had been awarded disability benefits by the Social Security Administration (SSA) owing to her asthma, another fact that was not addressed or otherwise accounted for during the VA examination.  As well, the Board determined the examiner had failed to address the Veteran's statements of having continued symptoms of breathing problems, bronchitis and URIs since her service (i.e., continuity of symptomatology).  Thus, the Board determined that the April 2011 VA examiner's opinion was inadequate and resultantly remanded the matter for a supplemental medical opinion.  

This additional VA opinion was rendered in November 2014, but unfortunately is still inadequate.  When rendering the opinion, the examiner once again failed to take into account the Veteran's assertions that she has had continued symptoms of breathing problems, bronchitis and URIs since her service.  The examiner also failed to address all the diagnoses made since she filed her claim in April 2006 and simply rendered an opinion with regard to asthma and allergic rhinitis.  Notably, the examiner failed to explain his conclusion as to why other respiratory disorders were not present despite the medical evidence of record demonstrating the various diagnoses of respiratory disorders noted above, including a discussion of the Veteran's statements.

All missing and/or ongoing VA treatment records, including those dated prior to November 2000 and since February 2012 (the most recent records associated with the virtual file), if pertinent to this claim must be obtained and considered.  38 C.F.R. § 3.159(c)(2).  

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the additional development previously specified in the Board's October 2014 remand, and per the May 2015 Court Order, must be completed before readjudication of this claim.  

The claim is REMANDED for the following additional development and consideration:
 
1.  Obtain copies of any missing and/or recent VA clinical records, including those dated prior to November 2000 and since February 2012, pertaining to treatment of the claimed condition, irrespective of the particular diagnosis.  Document all efforts to obtain all identified records.

2.  After receipt of all additional records, schedule the Veteran for another VA compensation examination for additional comment concerning the etiology of her claimed condition.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

a)  All current respiratory disorders, including those diagnoses made since the Veteran filed her claim in April 2006, should be clearly reported.  The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  She only instead needs to show she has had this claimed condition at some point since the filing of her claim or contemporaneous thereto, even if now resolved.

b) Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed respiratory disorders were incurred during her active military service from August 1972 to July 1973 or are otherwise related or attributable to any disease, injury or event during her service, including especially her treatment for an URI, acute respiratory distress, a head cold, subacute bronchitis and pharyngitis.  In answering this question, the examiner is informed that the Veteran is competent to report certain events having occurred during her service and is equally competent to report on symptoms experienced and treatment provided both during and since her service because this is based on her firsthand knowledge.  

c)  If the examiner concludes that a current respiratory disorder is not present despite the medical evidence of record demonstrating the various diagnoses of respiratory disorders since or contemporaneous to the filing of this claim, he/she is asked to provide an explanation for this conclusion, including a discussion of the respiratory diagnoses made during the period of this appeal and the Veteran's statements. 

In answering (a)-(c) the examiner is asked to make specific reference to:  private and VA medical records and VA examination reports showing that, during the period of the appeal, the Veteran has been variously treated for and diagnosed with sinusitis, bronchitis, mild pneumonia, chronic complaints of trouble breathing, a history of asthma, asthmatic syndrome, chronic asthmatic symptoms, rule out COPD, bronchospasm, and URI symptoms; the SSA disability award for asthma; and her statements regarding continued symptoms of breathing problems, bronchitis and URIs since her service. 

3.  Ensure the examiner's opinion is responsive to these determinative issues of present disability and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.


4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for chronic respiratory distress, including on account of sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections, in light of all evidence of record.  If this claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

